               Case 19-15779-RAM            Doc 38      Filed 02/06/20        Page 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In re:                                                                Case No. 19-15779 BKC RAM
OCTAVIO FERNANDEZ                                                     Chapter 7
XXX-XX-2070
             Debtor.
________________________/

                     DEBTOR’S MOTION TO DISMISS CHAPTER 7 CASE

       COMES NOW the Debtor, Octavio Fernandez, by and through the undersigned counsel and

pursuant to 11 U.S.C. Sec. 707(b) and files this Motion to Dismiss Chapter 7 Case and states:

       1. This case was filed under Chapter 7 on April 30, 2019.

       2. The debtor filed this case to discharge debt owed to a creditor w h i c h f i l e d a l a w s u i t

           against him in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

           County, Florida.

       3. The debtor believes it is in his best interests, as well as all the parties interests to dismiss

           rather than proceed under chapter 7.

       WHEREFORE the Debtor, Octavio Fernandez, respectfully requests that this Honorable Court

enter an order dismissing this case.

       I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this Court set forth in Local Rule 2090-1(A).

                                                       Respectfully submitted,
                                                       The Law Offices of Christian Paul Larriviere, P.A.
                                                       Counsel for the Debtor
                                                       4340 Sheridan Street, Suite 102
                                                       Hollywood, Florida 33021
                                                       P: (954) 239-7150
                                                       F: (954) 874-6110
                                                       E: Christian@cpllaw.com
                                                       By: ____/s/___________________________
                                                       Christian Paul Larriviere, Esq.
                                                       Florida Bar No: 571156
